Citation Nr: 9906368	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  95-09 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35, to include the issue of entitlement to 
permanency of a 100 percent disability rating currently in 
effect for service-connected post traumatic stress disorder 
(PTSD).

2.  Entitlement to an effective date earlier than December 
23, 1991, for the grant of service connection for a 
psychiatric condition, currently characterized as PTSD, to 
include the issues of whether clear and unmistakable error 
was shown in a rating action dated in October 1975 or in an 
administrative action dated in February 1980.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 to January 
1972.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a February 1998 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied eligibility to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35, determined that clear 
and unmistakable error was not shown in a February 1980 
administrative action, and granted an effective date of 
December 23, 1991 for service connection for PTSD.

At the outset, the Board believes that it would be useful to 
address several procedural matters.  

The issue of entitlement to special monthly compensation 
based on the need for aid and attendance was denied in a 
February 1998 rating action.  That determination was not 
appealed and that issue is therefore not before the Board for 
appellate review.

The issue of entitlement to an increased evaluation for PTSD 
was appealed by the veteran.  In a March 1993 rating action, 
the RO initially granted entitlement to service connection 
for PTSD assigning a 30 percent evaluation at that time.  The 
veteran filed a Notice of Disagreement with the 30 percent 
evaluation in October 1993.  A Statement of the Case was 
issued in December 1994.  A substantive appeal was timely 
filed in February 1995.  Subsequently, in a rating action of 
August 1997, a 100 percent evaluation was granted for PTSD.  
In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Veterans Appeals (Court) held  that, on a claim for 
an original or increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation.  In this case, since a 100 percent 
evaluation, the maximum benefit provided by law is currently 
in effect, the issue of entitlement to an increased 
disability for PTSD is moot. 

The record also shows that the veteran filed a claim for a 
total rating based on unemployability in February 1996.  By 
rating action of August 1997, a 100 percent evaluation was 
granted for PTSD under the provisions of 38 C.F.R. § 4.16.  
Accordingly, inasmuch as this issue has also been resolved it 
is also moot.  

In correspondence dated in August 1996 and in December 1996, 
the veteran raised the issue of entitlement to service 
connection for a back disability.  The record reflects that 
the claim was denied in January 1980 and that the veteran was 
advised of the denial of his claim and of his appellate 
rights at that time.  The January 1980 determination was not 
appealed.  It appears therefore that the veteran has filed to 
reopen his claim, and that in addition, the veteran appears 
to be alleging clear and unmistakable error with regard to 
the January 1980 denial of the claim.  These issues have not 
yet been addressed by the RO and are therefore, referred to 
the RO for appropriate action.

The second issue listed on the title page of this Board 
decision, entitlement to an effective date earlier than 
December 23, 1991 for the grant of service connection for  
PTSD, to include the issues of whether clear and unmistakable 
error was shown in a rating action dated in October 1975 and 
in an administrative action of the RO dated in February 1980, 
is being remanded for further development, as will be further 
explained herein.



FINDINGS OF FACT
1.  In an August 1997 rating action, the veteran was assigned 
a 100 percent disability evaluation for PTSD, effective from 
December 23, 1992.  By rating action of February 1998, an 
effective date of December 23, 1991 was assigned for the 
grant of a 100 evaluation for PTSD.

2.  The evidence shows that veteran's total social and 
industrial impairment resulting from his PTSD is permanent 
and unlikely to improve with continued treatment.

3.  It is reasonably certain the veteran's total impairment 
due to service-connected PTSD will continue throughout his 
lifetime.


CONCLUSIONS OF LAW

1.  The criteria for a determination of permanency of the 
total disability rating for PTSD have been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.340(b) (1998).

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code have been met.  38 U.S.C.A. 
§§ 3500 and 3501 (West 1991); 38 C.F.R. § 3.807 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The veteran has presented a claim of entitlement to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35.  In conjunction with that claim, a claim of entitlement 
to a permanent 100 percent disability for PTSD has also been 
raised.  Inasmuch a finding of a permanent and total 
disability is a requisite to a determination of eligibility 
for Chapter 35 benefits, the Board will address both issues.  

Since the facts pertaining to both matters are essentially 
the same, they will be presented once.  However, analyses of 
the issue of permanency of a 100 percent disability rating 
for PTSD and eligibility for Chapter 35 benefits will be 
separately undertaken.

The Board notes that in conjunction with the veteran's claim, 
additional evidence was submitted for the record after the 
case was certified for Board review in November 1998.  This 
evidence was received within 90 days after the certification 
of appeal and therefore it may be considered by the Board in 
conjunction with the claim presented.  38 C.F.R. 
§ 20.1304(a).  Generally, any pertinent evidence submitted by 
the veteran or his representative which is accepted by the 
Board must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the 
case unless this procedural right is waived.  38 C.F.R. § 
20.1304(c) (1998).  A waiver did not accompany the submitted 
evidence.  However, an exception to the general rule exists 
where the Board determines that the benefit or benefits to 
which the evidence relates may be allowed on appeal without 
such referral.  In this case, the exception to the general 
rule applies and therefore this evidence has been considered 
by the Board in conjunction with the claim presented. 

Factual Background

By rating action of March 1993, service connection was 
granted for PTSD and a 30 percent evaluation was assigned.  
The evidence used in making that determination included a VA 
examination report dated in February 1993 at which time the 
veteran described many specific events, "stressors," which 
occurred during his military service.  A diagnosis of PTSD 
was made by the examiner.

The records show that the veteran was hospitalized at a VA 
facility from March 1994 to August 1994 for treatment of 
PTSD.  By rating action of December 1994, a temporary 100 
percent evaluation was granted for the period of the 
veteran's hospitalization.  Thereafter, a 30 percent 
evaluation was reinstated effective from September 1, 1994.

A VA medical report dated in January 1995 reflected that the 
veteran had been receiving individual and group psychotherapy 
on a weekly basis since 1994.  It was noted that the veteran 
had worked very little since 1986 due to his PTSD.  

In December 1994 the Social Security Administration 
determined that the veteran was disabled due to PTSD, 
effective from September 1992.  

The veteran presented testimony at a hearing held at the RO 
in August 1995.  He testified that he had not worked for 10 
years, but that he had been employed for a couple of months 
in 1993 as a laborer.  He stated that he was taking several 
medications and was receiving regular treatment for his PTSD.  
He testified that he had experienced suicidal thoughts for 
years.  

VA medical records dated in 1994 and 1995 were provided for 
the record and established that the veteran received constant 
treatment for his PTSD during that time.  

A VA psychiatric examination was conducted in September 1995.  
At that time the veteran complained that he was depressed, 
anxious and irritable almost all the time.  He also 
complained of flashbacks.  Upon mental status examination the 
veteran appeared nervous and depressed of affect and mood.  
There was no evidence of delusions or hallucinations.  Speech 
pattern was relevant, coherent and logical.  No cognitive 
deficiencies could be found.  A diagnosis of PTSD was made.  

In a November 1995 decision, a hearing officer granted a 50 
percent evaluation for PTSD.  

A VA examination was conducted in May 1996.  The veteran 
described symptoms which included: insomnia, striking out at 
others in his sleep, hypervigilance, irritability, impaired 
concentration, frequent intrusive recollections of his 
Vietnam experiences, and occasional nightmares.  The veteran 
also described progressive constriction of his activities and 
feelings of detachment and isolation.  The veteran was 
described as extraordinarily reclusive.  Mental status 
examination revealed that the veteran's mood was moderately 
to severely depressed.  It was noted that he had suicidal 
ideation at times, but no recent plan or intent.  The 
examiner observed neither a psychotic disorder nor of 
cognitive impairment.  An assessment of PTSD was made. The 
examiner indicated that although the veteran was competent 
for VA purposes, the extent of his psychiatric disability was 
such that he could not hold consistent employment.  By rating 
action of July 1996, a 50 percent evaluation for PTSD was 
continued.

A VA examination was conducted in July 1997, at which time 
the veteran's previous medical history was detailed and it 
was determined that the clinical records clearly indicated 
that the primary basis for the veteran's unemployability was 
his PTSD, as opposed to his back problems or any other 
condition.

By rating action of August 1997, a 100 percent evaluation was 
granted for PTSD, effective from December 1992.  By rating 
action of February 1998, it was determined that an effective 
date of December 1991 was warranted for the grant of a 100 
percent evaluation for PTSD.  In that rating action a claim 
of entitlement to dependents' educational assistance under 38 
U.S.C. Chapter 35 was denied.  The veteran filed a Notice of 
Disagreement with that determination in March 1998.

A medical opinion dated March 1998 from a VA physician who 
had been treating the veteran for PTSD both individually and 
in group therapy since January 1994 was received for the 
record.  Therein, the physician stated that the veteran had 
also been seen by a staff psychiatrist and that he had been 
tried on a variety of antidepressant and anxiolytic 
medications with no significant benefit.  It was noted that 
group and individual therapy had helped the veteran in some 
areas, but that he still had very significant and disruptive 
symptoms including extreme isolation, anxiety with occasional 
panic attacks, suspicions of others, poor sleep, and 
hypervigilance.  The physician indicated that he did not 
anticipate any significant improvement in the veteran's 
condition in the foreseeable future, and would continue to 
treat him in hopes of preventing any further deterioration.  
Following review of the evidence of record including the 
March 1998 medical opinion, the claim of entitlement to 
dependents' educational assistance under 38 U.S.C. Chapter 35 
was denied in a Statement of the Case/rating action issued in 
May 1998.  A substantive appeal was filed in June 1998. 

As noted above, following certification of the appeal to the 
Board, additional evidence was submitted pursuant to 
38 C.F.R. § 20.1304.  This evidence included a VA medical 
statement dated in September 1998 authored by the same 
physician who had submitted the March 1998 statement.  The 
physician indicated that the veteran had been tried on a 
variety of psychiatric medications in order to relieve his 
symptoms with no significant benefits.  The statement 
reflects that the veteran was still in poor control of his 
anger and that he had much difficulty interacting with 
others.  The physician stated that the veteran got married 
rather impulsively a few months previously and that the 
relationship was in frequent turmoil due to his irritability, 
anxiety, poor sleep and tremendous difficulty with any type 
of intimacy.  It was noted that his hypervigilence and 
extreme isolation continued.  The physician opined that it 
was reasonable certain that the veteran's PTSD symptoms would 
remain disabling for the rest of his life.  

The evidence also included a VA medical statement dated in 
December 1998 authored by two physicians who had seen the 
veteran for individual, marital and group therapy since 
January 1994.  Therein it was stated that the veteran had a 
diagnosis of PTSD and that his symptoms included 
hypervigilence, periods of depression, difficulty getting 
along with most people, poor anger control, isolation, poor 
sleep, nightmares of combat, intrusive thoughts, and intense 
feelings of guilt.  It was noted that the veteran had been 
tried on a number of different psychiatric medications in an 
attempt to reduce these symptoms, but that the results had 
been poor.  The physicians opined that it was reasonable to 
assume that the veteran's symptoms would not improve in the 
near future as his response treatment had been minimal.  It 
was also observed that the veteran would be treated at the VA 
clinic for the foreseeable future.

Analysis

Entitlement to permanency of total rating

The veteran has submitted a well-grounded claim for 
permanency of a total rating within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), in that his claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991). In 
this case, medical records have been obtained and 
examinations have been provided.  There is no indication of 
additional relevant evidence that would be needed to evaluate 
the claim fairly. The Board is satisfied that all relevant 
facts have been fully developed.

Pertinent Law and Regulations

Total disability exists when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a) (1998).  Total disability 
may or may not be permanent.  Id.  Permanence of total 
disability exists when such impairment is reasonably certain 
to continue throughout the life of the disabled person.  38 
C.F.R. § 3.340(b) (1998).  Diseases and injuries of long 
standing which are actually totally incapacitating will be 
regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  The age of the disabled person may be considered in 
determining permanence.  Id.  Once permanence is established, 
a veteran need not undergo further VA examinations in order 
to retain his 100 percent disability rating for the permanent 
disability.  38 C.F.R. § 3.327(b)(2)(iii) (1998).

Discussion

Although medical expert opinion is not necessarily conclusive 
when determining whether to grant permanency of a total 
disability rating, it is nevertheless significant and given 
close consideration by the Board.  In the case at hand, the 
record contains reports from two medical professionals from 
whom the veteran has primarily received care since 1994 
indicating their opinions that the veteran's PTSD 
symptomatology had not improved with medication, that his 
condition was not likely to improve in the future and that it 
was reasonably certain that the veteran's PTSD symptoms would 
remain disabling for the rest of his life.  Although the 
Court has specifically rejected the "treating physician 
rule", the Board is obligated to articulate reasons or bases 
for rejecting the medical opinion of a treating physician.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-1 (1993).  The Board 
finds the opinion of the veteran's primary physicians highly 
probative in light of the length and regularity of treatment 
which has been provided to the veteran by them.  

The evidence also reflects that the veteran has not worked 
since 1986, except for a short period of employment in 1993.  
Upon VA examinations conducted in May 196 and September 1997 
the veteran was found to be unemployable as a result of his 
PTSD.  Furthermore, the evidence shows that the Social 
Security Administration determined the veteran to be totally 
disabled due to PTSD, as of September 1992.  The Court has 
held that although a Social Security Administration's 
decision with regard to unemployability is not controlling 
for purposes of VA adjudications, the decision is "pertinent" 
to a determination of the appellant's ability to engage in 
substantially gainful employment.  Martin v. Brown, 4 Vet. 
App. 136, 140 (1993).   

The evidence also reflects that socially, the veteran is and 
has been in poor control of his anger and that he has had 
much difficulty interacting with others.  Medical evidence 
dated in 1998 indicated that the veteran got married rather 
impulsively and that the relationship was in frequent turmoil 
due to his irritability, anxiety, poor sleep and tremendous 
difficulty with any type of intimacy.  The veteran's symptoms 
of hypervigilence and extreme isolation which were noted upon 
VA examination in 1996 were again noted in 1998.  

Overall, the evidence of record reflects that the veteran's 
social and occupational impairment due to PTSD renders it 
impossible for him to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a) (1998).  Moreover, the 
medical evidence presented indicated that the severity of the 
veteran's PTSD is reasonably certain to continue throughout 
his life.  38 C.F.R. § 3.340(b) (1998).  The fact that the 
veteran has been a cooperative participant in regular 
treatment, both group and individual, and that he has been 
tried on several medications since 1994, but with poor 
success, supports such a finding, as does the fact that the 
veteran's treating physicians believe that his condition 
would not improve in the future and would remain disabling 
for the rest of his life.  

Therefore, based on the reasons and bases discussed above, 
the Board has concluded that the evidence supports the grant 
of permanency of the 100 percent disability evaluation 
previously assigned by the RO.

Eligibility for Chapter 35 Dependents' Educational Assistance

Pertinent Law and Regulations

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power. 38 
U.S.C.A. §§ 3500 and 3501 (West 1991); 38 C.F.R. § 3.807 
(1998).

Discussion

As noted above, the Board finds that the veteran has a 
permanent total disability rating.  Accordingly, he meets the 
basic criteria for eligibility for Dependents' Educational 
Assistance allowance under Chapter 35, under 38 C.F.R. 
§ 3.807(1).  The appeal is granted to that extent.


ORDER

Permanency of the 100 percent disability evaluation assigned 
for PTSD is granted.

Eligibility to Chapter 35 Dependents' Educational Assistance 
is established.


REMAND

The veteran contends that he is entitled to the assignment of 
an effective date earlier than December 23, 1991 for the 
grant of service connection for PTSD.

A history of the case reflects that service connection was 
initially granted for PTSD in a March 1993 rating action, at 
which time a 30 percent evaluation was granted, effective 
from March 23, 1992, the date of receipt of a formal claim 
for such benefits.  By rating action of August 1997, a 100 
percent evaluation for PTSD was assigned effective from 
December 23, 1992.  The claim of entitlement to an earlier 
effective date for the grant of service connection for PTSD 
was addressed in a February 1998 rating action in which it 
was determined that an effective date of February 23, 1991 
was warranted for the grant of service connection for PTSD, 
under the provisions of 38 C.F.R. § 3.114(a), governing the 
assignment of effective dates in cases where a change in the 
law has occurred.  It was also determined that clear and 
unmistakable error was shown in the August 1997 rating action 
due to failure to consider the provisions of 38 C.F.R. 
§ 3.114 in assigning an effective date.  In March 1998, the 
veteran filed a Notice of Disagreement with the assignment of 
the effective date of December 23, 1991.  A Statement of the 
Case was issued in May 1998 and a substantive appeal was 
filed in June 1998.

The Board notes that the veteran has raised two additional 
claims alleging clear and unmistakable error in a rating 
action of October 1975 and in an administrative action of 
February 1980.  A finding by the RO that there was clear and 
unmistakable error in either the October 1975 rating action 
or in the February 1980 administrative action of the RO could 
have a significant impact on the outcome of the appeal 
currently before the Board.  As such, those claims are 
inextricably intertwined with the current appeal.  The United 
States Court of Veterans Appeals (the Court) has held that 
all issues "inextricably intertwined" with the issue 
certified for appeal, are to be identified and developed 
prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

In a VA Form 9, Substantive Appeal, received in September 
1997, the veteran alleged clear and unmistakable error with 
regard to the VA's failure to apply and follow its own 
procedural directive with regard to the disallowance of his 
October 1975 claim for "nervous disorders."  With respect 
to the claim alleging clear and unmistakable error in a 
rating action of October 1975 the Board notes that this issue 
has not yet been addressed by the RO. 

The veteran has also raised the issue of clear and 
unmistakable error in February 1980 administrative action of 
the RO.  Specifically, in a VA Form 9, Substantive Appeal, 
received in September 1997, the veteran alleged that clear 
and unmistakable error was committed when the RO failed to 
apply the appropriate law and regulations pertaining to 
disabilities related to "combat" in a February 5, 1980 
"denial."  The veteran also alleges clear and unmistakable 
error of the RO in not granting service connection for PTSD 
or nervous disorder in February 1980 based on the submission 
of a 1979 medical report.  This claim was addressed in a 
February 1998 rating action in which it was determined that 
clear and unmistakable error was not shown in February 1980.  
The veteran filed a Notice of Disagreement with that 
determination in March 1998.  A Statement of the Case was 
issued in May 1998 and a substantive appeal was filed in June 
1998

With respect to the claim of clear and unmistakable error in 
an administrative action of the RO dated in February 1980, 
the Board points out that the concept of clear and 
unmistakable error applies to previous determinations which 
are final and binding, to include decisions of service 
connection.  38 C.F.R. § 3.105 (1998).  A decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all field offices 
of the Department of Veterans Affairs as to conclusions based 
on the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C. § 5104.  In this 
case, the question as to whether the February 1980 
administrative action of the RO constituted a final decision 
has not been adjudicated.  

VA regulations stipulate that absent a final decision, there 
can be no valid claim of clear and unmistakable error.  See 
38 C.F.R. § 3.105(a) (1998).  Therefore, a determination as 
to the status of the February 1980 administrative action of 
the RO is required in order to determine whether a valid 
claim alleging clear and unmistakable error has been raised.  
Accordingly, on remand the RO is called upon to address this 
matter.

For the reasons explained herein, this case is remanded to 
the RO for the following action:

1.  The veteran and his representative 
should be notified that the RO will 
consider (1) whether clear and 
unmistakable error was shown in an 
October 1975 rating action; (2) whether 
clear and unmistakable error was shown in 
a February 1980 administrative action of 
the RO (to include a threshold 
determination as to whether that action 
constituted a final decision, and 
accordingly whether a valid claim of 
clear and unmistakable error has been 
raised); and (3) entitlement to an 
effective date prior to December 23, 1991 
for the grant of service connection for 
PTSD (on a basis other than clear and 
unmistakable error).  The veteran and his 
representative should be given the 
opportunity to submit additional argument 
and/or evidence regarding those issues.

2.  With respect to the claim of clear 
and unmistakable error in an October 1975 
rating action, if that decision is 
adverse to the veteran, he and his 
representative should be notified of the 
need to file a Notice of Disagreement if 
the veteran takes issue with the RO's 
decision.  If a Notice of Disagreement is 
filed, the veteran and his representative 
should be mailed a Supplemental Statement 
of the Case, which should include a 
summary of all the pertinent evidence in 
the case, citation to pertinent law and 
regulations, a discussion of how the law 
and regulations affected the decision, 
and the reasons for the decision.  The 
veteran and his representative should be 
informed of the need to file a 
substantive appeal as to that decision, 
if the veteran wishes the Board to 
consider the matter.  

With respect to the claims of issues of clear and 
unmistakable error in a February 1980 administrative action 
and entitlement to an effective date prior to December 23, 
1991 for the grant of service connection for PTSD, these 
decisions have already been properly appealed to the Board.  
Accordingly, following re-adjudication of these matters by 
the RO, if the benefits sought are not granted, a 
Supplemental Statement of the Case should be issued to the 
veteran and his representative and they should be provided an 
opportunity  to respond.  Subsequently, the claims folder 
should be returned to the Board for further review, if 
necessary.  By this action, the Board intimates no opinion 
legal or factual, as to the ultimate disposition warranted as 
to the issues presented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

